ACCEPTED
                                                                                      03-14-00709-CV
                                                                                              5166900
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                  5/6/2015 8:46:45 AM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                            No. 03-14-00709-CV

                               IN THE                              FILED IN
                                                            3rd COURT OF APPEALS
                       THIRD COURT OF APPEALS                   AUSTIN, TEXAS
                              AT AUSTIN                     5/6/2015 8:46:45 AM
                                                              JEFFREY D. KYLE
                         ENTERGY TEXAS, INC.,                       Clerk
                                                    Appellant,
                                      v.

              PUBLIC UTILITY COMMISSION OF TEXAS,
                                         Appellee.

      Appeal from the 53rd Judicial District Court, Travis County, Texas
           The Honorable Amy Clark Meachum, Judge Presiding


 ________________________________________________________________

              APPELLANT ENTERGY TEXAS, INC.’S
                   ORAL ARGUMENT EXHIBIT
_________________________________________________________________

                                 John F. Williams
                                 State Bar No. 21554100
                                 jwilliams@dwmrlaw.com
                                 Marnie A. McCormick
                                 State Bar No. 00794264
                                 mmccormick@dwmrlaw.com
                                 DUGGINS WREN MANN & ROMERO, LLP
                                 600 Congress Ave., Ste. 1900 (78701)
                                 P. O. Box 1149
                                 Austin, Texas 78767-1149
                                 (512) 744-9300
                                 (512) 744-9399 fax

                                 ATTORNEYS FOR APPELLANT
                                 ENTERGY TEXAS, INC.
May 2015
                         CERTIFICATE OF SERVICE

       As required by Texas Rule of Appellate Procedure 9.5, I certify that on the
6th day of May, 2015, the foregoing document was electronically filed with the
Clerk of the Court using the electronic case filing system of the Court, and that a
true and correct copy was served on the following lead counsel for all parties listed
below via electronic service:

Elizabeth R. B. Sterling
Megan M. Neal
Environmental Protection Division
Office of the Attorney General
P.O. Box 12548
Austin, TX 78711-2548
Counsel for the Public Utility Commission of Texas

Rex VanMiddlesworth
Benjamin Hallmark
Thompson & Knight LLP
98 San Jacinto Blvd., Ste. 1900
Austin, TX 78701
Counsel for Texas Industrial Energy Consumers

Sara J. Ferris
Office of Public Utility Counsel
1701 N. Congress Ave., Ste. 9-180
P.O. Box 12397
Austin, TX 78711-2397
Counsel for Office of Public Utility Counsel



                                        /s/ Marnie A. McCormick
                                       Marnie A. McCormick
                           The CGS Statute as Enacted

… The tariffs subject to this subsection may not be considered to offer a
discounted rate or rates under Section 36.007, and the utility's rates shall be set, in
the proceeding in which the tariff is adopted, to recover any costs unrecovered as a
result of the implementation of the tariff. …

Tex. Util. Code Ann. § 39.452(b) (emphasis added).



                   The CGS Statute as Interpreted by the PUC

… The tariffs subject to this subsection may not be considered to offer a
discounted rate or rates under Section 36.007, and the utility's rates shall be set, in
the proceeding in which the tariff is adopted, to recover any costs unrecovered as a
result of the implementation of the tariff. …


                        The Energy Efficiency Statute
  at Issue in CenterPoint, 354 S.W.3d 899 (Tex. App. – Austin 2011, no pet.)

(b) The commission shall provide oversight and adopt rules and procedures to
ensure that the utilities can achieve the goal of this section, including:

(1) establishing an energy efficiency cost recovery factor for ensuring timely and
reasonable cost recovery for utility expenditures made to satisfy the goal of this
section;
                                         …

(b-1) The energy efficiency cost recovery factor under Subsection (b)(1) may not
result in an over-recovery of costs but may be adjusted each year to change rates to
enable utilities to match revenues against energy efficiency costs and any
incentives to which they are granted. The factor shall be adjusted to reflect any
over-collection or under-collection of energy efficiency cost recovery revenues in
previous years.

Tex. Util. Code Ann. § 39.905 (emphasis added).